Case 8:18-cr-00236-VMC-TGW Document 200 Filed 06/05/19 Page 1 of 7 PagelD 782

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
Vv. CASE NO. 8:18-cr-236-T-33TGW
DION GREGORY FISHER
VERDICT

Count One of the Indictment

As to the offense of conspiracy to possess with intent to distribute and to
manufacture and distribute a controlled substance, in violation of Title 21
U.S.C. § 846,

We, the Jury, find the defendant, Dion Fisher:

Guilty __ Not Guilty

If you find the Defendant not guilty as charged in Count One, you need not
consider the paragraphs below but should instead proceed to consider the next
count.

If you find the Defendant guilty of Count One, you need to determine which
controlled substance(s) were involved in the conspiracy and the weight of the
controlled substance(s) involved.

The conspiracy involved the following controlled substance(s) (check all that
apply):

/ a mixture or substance containing a detectable amount of
fentanyl, N-phenyl-N-[1-(2-phenylethyl)-4-piperidiny]]
propanamide, a Schedule II controlled substance; and/or
Case 8:18-cr-00236-VMC-TGW Document 200 Filed 06/05/19 Page 2 of 7 PagelD 783

v a mixture and substance containing a detectable amount of
methoxyacetyl fentanyl, 2-methoxy-N-(1-phenethylpiperidin-4-
yl)-N-phenylacetamide, a Schedule I controlled substance.

If you find the Defendant conspired to possess with the intent to distribute and
manufacture and distribute fentanyl, you must determine the weight involved
(check only one):
i 400 grams or more
<400 grams but greater than 40 grams
Less than 40 grams
If you find the Defendant conspired to possess with the intent to distribute and

manufacture and distribute methoxyacetyl fentanyl, you must determine the
weight, involved (check only one):

iw 100 grams or more

______ <100 grams but greater than 10 grams

______ Less than 10 grams

Count Two of the Indictment

As to the offense of possession with intent to distribute and distribution of a
mixture or substance containing a detectable amount of fentanyl, N-phenyl-
N-[1-(2-phenylethyl)-4-piperidinyl] propanamide, a Schedule II controlled
substance, in violation of Title 21 U.S.C. § 841(a)(1),

We, the Jury, find the defendant, Dion Fisher:

Guilty x Not Guilty
Case 8:18-cr-00236-VMC-TGW Document 200 Filed 06/05/19 Page 3 of 7 PagelD 784

Count Three of the Indictment

As to the offense of possession with intent to distribute and distribution of a
mixture or substance containing a detectable amount of fentanyl, N-phenyl-
N-[1-(2-phenylethyl)-4-piperidinyl] propanamide, a Schedule II controlled
substance, in violation of Title 21 U.S.C. § 841(a)(1),
We, the Jury, find the defendant, Dion Fisher:
Guilty ® Not Guilty
Count Four of the Indictment Pea
As to the offense of possession with intent to distribute and distribution of a
mixture or substance containing a detectable amount of fentanyl, N-phenyl-
N-[1-(2-phenylethyl)-4-piperidinyl] propanamide, a Schedule IJ controlled
substance, in violation of Title 21 U.S.C. § 841(a)(1),
We, the Jury, find the defendant, Dion Fisher:
Guilty ps Not Guilty
Count Five of the Indictment
As to the offense of possession with intent to distribute of a mixture or
substance containing a detectable amount of fentanyl, N-phenyl-N-[1-(2-
phenylethyl)-4-piperidinyl] propanamide, a Schedule II controlled

substance, in violation of Title 21 U.S.C. § 841(a)(1),
Case 8:18-cr-00236-VMC-TGW Document 200 Filed 06/05/19 Page 4 of 7 PagelD 785

We, the Jury, find the defendant, Dion Fisher:

Guilty Y Not Guilty
If you find the Defendant not guilty as charged in Count Five, you need not
consider the paragraph below but should instead proceed to consider the next

count.

If you find the Defendant guilty of Count Five, you must determine the weight
of the fentanyl involved. Check only one.

- a 40 grams or more
____ Less than forty grams
Count Six of the Indictment
As to the offense of possession with intent to distribute a mixture or
substance containing a detectable amount of fentanyl, N-phenyl-N-[1-(2-
phenylethyl)-4-piperidinyl] propanamide, a Schedule II controlled
substance, in violation of Title 21 U.S.C. § 841(a)(1),
We, the Jury, find the defendant, Dion Fisher:

Guilty x Not Guilty

If you find the Defendant not guilty as charged in Count Six, you need not
consider the paragraph below but should instead proceed to consider the next
count.
Case 8:18-cr-00236-VMC-TGW Document 200 Filed 06/05/19 Page 5 of 7 PagelD 786

If you find the Defendant guilty of Count Six, you must determine the weight
of the fentanyl involved. (check only one)

ae 400 grams or more
_______ <400 grams but greater than 40 grams
______ Less than 40 grams
Count Seven of the Indictment
As to the offense of possession with intent to distribute a mixture or
substance containing a detectable amount of pentylone, a Schedule I
controlled substance, in violation of Title 21 U.S.C. § 841(a)(1),
We, the Jury, find the defendant, Dion Fisher:
Guilty Not Guilty x
Count Nine of the Indictment
As to the offense of engaging in an illegal monetary transaction, in violation
of Title 18 U.S.C. § 1957,
We, the Jury, find the defendant, Dion Fisher:
Guilty xX Not Guilty
Count Ten of the Indictment
As to the offense of engaging in an illegal monetary transaction, in violation
of Title 18 U.S.C. § 1957,

We, the Jury, find the defendant, Dion Fisher:

Guilty x Not Guilty
Case 8:18-cr-00236-VMC-TGW Document 200 Filed 06/05/19 Page 6 of 7 PagelD 787

Count Eleven of the Indictment
As to the offense of engaging in an illegal monetary transaction, 1n violation
of Title 18 U.S.C. § 1957,
We, the Jury, find the defendant, Dion Fisher:

Guilty ¥ Not Guilty

Count Twelve of the Indictment

 

As to the offense of engaging in an illegal monetary transaction, in violation
of Title 18 U.S.C, § 1957,
We, the Jury, find the defendant, Dion Fisher:
Guilty ? C Not Guilty
Count Thirteen of the Indictment
As to the offense of engaging in an illegal monetary transaction, in violation
of Title 18 U.S.C. § 1957,
We, the Jury, find the defendant, Dion Fisher:

Guilty x Not Guilty

Count Fourteen of the Indictment

 

As to the offense of engaging in an illegal monetary transaction, in violation
of Title 18 U.S.C. § 1957,

We, the Jury, find the defendant, Dion Fisher:

Guilty x Not Guilty
Case 8:18-cr-00236-VMC-TGW Document 200 Filed 06/05/19 Page 7 of 7 PagelD 788

Count Fifteen of the Indictment

 

As to the offense of engaging in an illegal monetary transaction, in violation
of Title 18 U.S.C. § 1957,
We, the J uty, find the defendant, Dion Fisher:

Guilty x Not Guilty

Count Sixteen of the Indictment

 

As to the offense of engaging in an illegal monetary transaction, in violation
of Title 18 U.S.C. § 1957,

We, the Jury, find the defendant, Dion Fisher:

Guilty x Not Guilty

SO SAY WE ALL, this .S_ day of June, 2019.

Qwuwk Wi Q

FOREPERSON ™~
